OPINION OF THE COURT
Moule, J.
Defendant was convicted of murder in the second degree following the child abuse death of her three-month-old infant. Defendant contends that the evidence was insufficient to support the conviction and that the admission of certain photographic evidence constituted reversible error.
The evidence at trial was sufficient to support the jury’s verdict. The prosecution had the burden of proving that the defendant, under circumstances evincing a depraved indifference to human life, recklessly engaged in conduct creating a grave risk of death to another person causing such death (Penal Law, § 125.25, subd 2). Expert medical testimony taken at trial indicated that the child, at the time of her death, was bruised on the chest, back and lower jaw, and had puncture wounds on the lower jaw. The child also had several fractured ribs and a deformed forearm which resulted from a fracture which had not been treated. These injuries were inflicted over a one-month period. An autopsy revealed that the child suffered from a large hemorrhage over the right side of the brain and multiple smaller hemorrhages beneath the scalp. The County Medical Examiner found that the large hemorrhage caused the child’s death. The nature and extent of the child’s injuries are circumstantial proof that they were inflicted with *207a depraved indifference to human life (People v Lilly, 71 AD2d 393; see People v Caprio, 47 AD2d 1). Defendant admitted to the arresting officers that, when the child cried, she was in the habit of snatching her up and grasping her harder than she should, occasionally striking the child’s head on her crib. She also admitted that she picked up the child and shook her to try to make her stop crying, an action which the medical examiner felt could have caused the hemorrhage which resulted in death. Additionally, defendant admitted that at times she would touch the fontanel on the child’s head and that the child would react in a peculiar manner. Finally, she stated to the arresting officer that she had never seen the man with whom she and the child resided strike the child.
A jury could properly conclude that the evidence presented at trial was inconsistent with mere recklessness or negligence on the part of defendant. The medical testimony relating to the cause of the child’s death corroborates defendant’s admissions and provides sufficient proof that the crime was committed to meet the requirements of CPL 60.50 (People v Murray, 40 NY2d 327). The injuries suffered by the child and the evidence linking defendant to those injuries are sufficient to establish that the child’s death resulted from conduct on the part of defendant which evinced a depraved indifference to human life (see People v Lilly, supra; People v Kibbe, 35 NY2d 407; People v Poplis, 30 NY2d 85).
Defendant additionally asserts that the admission into evidence of photographs of the dead child was reversible error. Photographic evidence in criminal cases, however, should be excluded only if its sole purpose is to arouse the emotions of the jury and to prejudice the defendant (People v Pobliner, 32 NY2d 356; People v Corbett, 68 AD2d 772). Here, the photographs of the dead child were introduced to prove the extent of the child’s injuries. Since the extent of the injuries was a major element in the prosecution’s proof that defendant acted with a depraved indifference to human life, the introduction of the photographs cannot be considered to have been solely motivated by a desire to inflame the jury. Nor did the manner in which the jury was allowed to view the photographs contravene any recognized procedure. The jurors were allowed to take the photographs with them for viewing during a short recess. CPL 310.20, which requires that both parties be accorded an opportunity to be heard before the jurors are allowed to take exhibits with them upon retiring to deliberate, *208does not apply here since the jurors were not deliberating when they viewed the photographs. It was within the court’s discretion, once the photographs were admitted into evidence, to permit the jurors to view them in this manner as an alternative to taking time during in-court proceedings for such viewing. In any event, the error, if any, is harmless since there is no significant probability that the jury would have reached a different result had the photographs not been admitted (People v Crimmins, 36 NY2d 230).